ORDER
The petition of relator, United Gas Pipe Line Company, in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Jess Johnson, Judge of the Nineteenth Judicial District Court for the Parish of East Baton Rouge, to transmit to the Supreme Court of Louisiana, on or before the 12th day of November, 1963, the record, or a certified *223copy of the record, of the proceedings complained of by relator herein, to the end that the validity of all proceedings therein may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent Louisiana Public Service Commission shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of relator should not be granted.
It is further ordered that, in the meantime, and until the further orders of this court, all proceedings against the relator in said Nineteenth Judicial District Court shall be stayed and suspended, and more particularly so much of the order of the Louisiana Public Service Commission issued May 23, 1963, in its Docket No. 8987 as has effect to require United Gas Pipe Line Company to reduce its rates.
Granted at New Orleans, Louisiana, September 13, 1963.
FRANK W. SUMMERS, Associate Jus-ticé. ' . .